NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                           LA’NIKKI G., Appellant,

                                        v.

           DEPARTMENT OF CHILD SAFETY, L.E., Appellees.

                             No. 1 CA-JV 22-0017
                               FILED 5-10-2022


           Appeal from the Superior Court in Maricopa County
                             No. JD533552
               The Honorable Janice K. Crawford, Judge

                                  AFFIRMED


                                   COUNSEL

Robert D. Rosanelli Attorney at Law, Phoenix
By Robert D. Rosanelli
Counsel for Appellant

Arizona Attorney General’s Office, Mesa
By Amanda Adams
Counsel for Department of Child Safety
                           LA’NIKKI G. v. DCS, L.E.
                             Decision of the Court



                        MEMORANDUM DECISION

Vice Chief Judge David B. Gass delivered the decision of the court, in which
Presiding Judge Paul J. McMurdie and Judge Angela K. Paton joined.


G A S S, Vice Chief Judge:

¶1          Mother appeals the superior court’s dependency order.
Because reasonable evidence supports the superior court’s findings, we
affirm.

                FACTUAL AND PROCEDURAL HISTORY

¶2             This court views the evidence and reasonable inferences to be
drawn from it in the light most favorable to affirming the superior court’s
decision. See Jesus M. v. Ariz. Dep’t of Econ. Sec., 203 Ariz. 278, 282, ¶ 13 (App.
2002).

¶3             Mother is the biological parent of a nine-month-old child
(L.E.) and a four-year-old child (S.J.).

¶4             Though this appeal involves L.E., we discuss the dependency
as to S.J. because it relates to L.E.’s dependency. The Department of Child
Safety (DCS) received a report of an altercation between mother and father
in which mother hit and kicked S.J. and threatened to smash S.J.’s head.
Police arrested mother and charged her with felony child abuse, assault,
and criminal damage. DCS took temporary custody of S.J. and initiated
dependency proceedings.

¶5             During its investigation regarding S.J., DCS found mother
had a history of domestic violence incidents against family members,
including S.J., father, previous significant others, and maternal grandfather.
Ultimately, the superior court found S.J. dependent as to mother because of
domestic violence, substance abuse, and mental-health issues. In the
following months, the police arrested mother two more times for domestic
violence incidents during which she struck father and attempted to stab
him and herself with scissors.

¶6          While S.J.’s dependency was pending, mother gave birth to
L.E. DCS quickly implemented an in-home safety plan, including having
maternal grandmother and aunt serve as safety monitors in mother’s


                                        2
                          LA’NIKKI G. v. DCS, L.E.
                            Decision of the Court

residence. Within a week, those relatives allowed father into the residence,
and mother and father had a verbal altercation. As a result, DCS placed L.E.
in foster care and sought a dependency based on neglect, abuse, mental-
illness, and substance-abuse grounds.

¶7              Because of S.J.’s dependency, DCS had referred mother for
individual therapy, a substance-abuse assessment with TERROS Health,
drug testing, parent-aide services, and supervised visits. After DCS
initiated dependency proceedings for L.E., mother submitted to a urinalysis
and hair-follicle test. Her urinalysis test returned negative results, but her
hair-follicle test was positive for methamphetamine.

¶8            Mother regularly participated in visitation with L.E. During
some visits, mother cursed at L.E. and became “noticeably irritated [and]
agitated.” Mother did not regularly participate in the other services DCS
provided. Mother participated in only 1 of 24 drug tests DCS scheduled for
her. Mother did not participate in a substance-abuse assessment with
TERROS Health. And, after threatening the therapist DCS provided,
mother closed out unsuccessfully from individual counseling because of
her lack of engagement.

¶9            After a contested dependency hearing, the superior court
found L.E. dependent. Mother timely appealed. This court has jurisdiction
under article VI, section 9, of the Arizona Constitution, and A.R.S. §§ 8-
235.A, 12-120.21.A.1, and 12-2101.A.1.

                                  ANALYSIS

¶10          Mother argues reasonable evidence did not support the
superior court’s dependency finding. We disagree.

¶11             A dependent child includes a child “whose home is unfit by
reason of abuse, neglect, cruelty or depravity by a parent.” A.R.S. § 8-
201(15)(a)(iii). Neglect is the “inability or unwillingness of a parent . . . to
provide that child with supervision, food, clothing, shelter or medical care
if that inability or unwillingness causes unreasonable risk of harm to the
child’s health or welfare.” A.R.S. § 8-201(25)(a).

¶12            “A finding of dependency requires proof by a preponderance
of the evidence.” Shella H. v. Dep’t of Child Safety, 239 Ariz. 47, 50, ¶ 13 (App.
2016); see also Louis C. v. Dep’t of Child Safety, 237 Ariz. 484, 489–90, ¶¶ 21–
24 (App. 2015). The superior court “must determine whether a child is
dependent based upon the circumstances existing at the time of the
adjudication hearing.” Shella H., 239 Ariz. at 50, ¶ 12; see also Francine C. v.


                                        3
                         LA’NIKKI G. v. DCS, L.E.
                           Decision of the Court

Dep’t of Child Safety, 249 Ariz. 289, 300, ¶ 35 (App. 2020). In doing so, the
court may also consider earlier events if they pose a “substantiated and
unresolved threat” to the child. Shella H., at 51, ¶ 16. This court reviews a
dependency order for abuse of discretion and will affirm the order unless
no reasonable evidence supports the factual findings upon which it is
based. Louis C., 237 Ariz. at 488, ¶ 12.

¶13           Here, reasonable evidence supports the superior court’s
dependency order. The DCS case manager testified mother was “unable to
manage her emotions in order to appropriately parent” L.E. During
supervised visits, mother occasionally cursed at L.E. and became
“noticeably irritated [and] agitated.” Mother also made serious threats of
violence against those associated with her case, including her therapist.
DCS further had an open dependency with mother’s other child, S.J.,
because of mother’s substance abuse and domestic violence.

¶14            Though mother participated in supervised visits, she did not
sufficiently engage in other services to address her parenting skills. Mother
unsuccessfully closed out from individual counseling. After testing positive
for methamphetamine in a hair-follicle analysis in August 2021, mother
submitted only 1 of 24 scheduled drug tests. Though mother says she could
not travel to her testing appointments, DCS offered mother bus passes and
same-day cab service to facilitate her attendance. And DCS referred mother
to TERROS Health for a substance-abuse assessment, but the record shows
mother did not engage with TERROS Health.

¶15            Mother contests several of the superior court’s factual
findings. But reasonable evidence in the record supports the superior
court’s finding mother did not engage in the services she needed to manage
her behavior and provide a safe, stable environment for L.E. See Pima Cnty.
Juv. Dependency Action No. 96290, 162 Ariz. 601, 604 (App. 1990) (failing to
remedy the causes of past abuse and neglect may suggest a parent is not
“presently willing to or capable of exercising proper and effective parental
care and control”). The superior court is in the best position to weigh that
evidence, and this court “will not reweigh that evidence on review.” Louis
C., 237 Ariz. at 488, ¶ 14.

¶16            As a final matter, the superior court’s order says it found “a
factual basis for the Dependency” and that “the Child is a Dependent Child
as to Mother as defined by Arizona Revised Statutes.” The better practice
would be for the superior court to identify which ground serves as the basis
for a dependency by a preponderance of the evidence rather than just
concluding a factual basis exists and citing the Arizona Revised Statutes


                                     4
                           LA’NIKKI G. v. DCS, L.E.
                             Decision of the Court

generally. Even so, reasonable evidence supports the superior court’s
factual findings regarding the grounds alleged. See Ariz. Dep’t of Econ. Sec.
v. Matthew L., 223 Ariz. 547, 549, ¶ 7 (App. 2010) (this court “will not disturb
a juvenile court’s determination unless reasonable evidence does not
support its factual findings”); see also Maricopa Cnty. Juv. Action No. JS-8287,
171 Ariz. 104, 111 (App. 1991) (the superior court “will be deemed to have
made every finding necessary to support the judgment”) (citation omitted).

                                CONCLUSION

¶17           We affirm.




                            AMY M. WOOD • Clerk of the Court
                            FILED: AA




                                          5